Citation Nr: 1750380	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  08-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The undersigned Veterans Law Judge held a videoconference hearing in May 2016 on the issues listed on the cover page.  A transcript is of record.

The Board notes there are other issues pending on appeal at the RO that have not yet been certified to the Board, including entitlement to an earlier effective date for a total disability rating based on unemployability and service connection for a right foot condition, bruxism and posttraumatic stress disorder.  Those issues will be the subject of a later Board decision, if necessary.  Additionally, the Veteran has filed    a notice of disagreement (NOD) on a child dependency issue.  This appeal is listed in the VACOLS appeals tracking system as an active appeal at the RO. While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), in this case, unlike in Manlincon, the RO has acknowledged the NOD and is currently in the process of adjudicating the appeal. Action by the Board at this time may actually delay the RO's action on that appeal. As such, no action will be taken by the Board at this time, and that issue will be the subject of a later Board decision, if ultimately necessary.

Finally, the appeal concerning Montgomery GI Bill-Selected Reserve benefits was the subject of a Board hearing held by a different Veterans Law Judge.  That issue appears to have been recertfied to the Board following remand, and will be the subject of a separate Board decision.    
currently certified for review by the Board and addressed before the undersigned Veterans Law Judge at a videoconference hearing conducted in May 2016.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, remand of the issues is warranted.  

At his hearing before the undersigned in May 2016, the Veteran, who has a medical degree, has asserted that self-treatment for his service-connected migraine headaches included self-administered neck manipulation, and that service connection for cervical spine disability was warranted as caused or aggravated by treatment for migraine headaches.  The Veteran then also raised the issue of having completed multiple parachute jumps in service as contributing to his neck disability.  He asserted that     x-rays of the neck were obtained in Boston in 1976, and these showed some cervical spine abnormalities. 

The Veteran did not file a claim for a cervical spine disability when filing for other conditions in 1975 and general medical examination in September 1975 revealed no complaints or findings of neck problems.  

The Veteran was afforded a VA examinations in May 2010 and October 2012 to address his neck claim.  However, an opinion on whether the migraine headaches or the Botox injections aggravated his cervical spine degenerative disk disease, and whether the Veteran's self-manipulations of his neck to treat his migraine headaches caused or aggravated his cervical degenerative disk disease.  Thus, an additional opinion is needed.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  

Concerning his claim for carpal tunnel syndrome, in a November 2008 submission the Veteran asserted that there was scientific data to support an etiology of carpal tunnel syndrome associated with migraine headaches.  On September 2011 VA examiantino, the Veteran reported that he began having bilateral wrist and hand problems in 2000, and denied any specific trauma or injury that caused these problems.  During his 2016 Board hearing, the Veteran contended that his carpal tunnel syndrome was the result of repetitive motions performed in the Reserves, that he had not performed such activities elsewhere than in the Reserves, and that he first noticed his carpal tunnel symptoms during Reserves annual trainings from 2000 to 2006.  

New England Baptist Hospital records reflect initial evaluation for numbness in the ulnar nerves beginning in July 2005.  Boston Health Care System records reflect diagnosis of bilateral carpal tunnel syndrome in October 2005. The Veteran received additional treatment for numbness and tingling in 2007.  VA treatment records reflect that the Veteran underwent a left carpal tunnel release surgery in April 2009.  He testified in May 2016 hearing that he had undergone a second left carpal tunnel surgery in 2012, and had also undergone right carpal tunnel surgery at New England Baptist Hospital.  

Objectively, the September 2011 examiner found decreased pinprick sensation in a median nerve distribution in both upper extremities.  EMG testing in November 2008 was noted to reveal right demyelinating mild carpal tunnel syndrome.  The examiner opined that bilateral carpal tunnel syndrome was not caused by migraine headaches, explaining that medical literature did not support migraine headaches as a cause of carpal tunnel syndrome.  Rather, carpal tunnel syndrome was thought to be caused most commonly by "vibration, forceful extension activities or prolonged cumulative trauma over the wrist such as typing or construction work."  Unfortunately, the examiner failed to address medication the Veteran had taken for migraine headaches, and whether such medication may cause or aggravated carpal tunnel syndrome.  In light of the above, an addendum opinion is warranted.



With respect to the hypothyroidism claim, at his May 2016 hearing, the Veteran contended that he developed hypothyroidism as a result of medication taken for his migraine headaches.  Records of the University of Texas Southwestern Medical Center and from the North Texas Health Care System reflect initial diagnosis of hypothyroidism and treatment with Levothyroxine in December 2008.  In light of the above, a VA examination is required to address the medical question raised by the Veteran. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed disabilities.  The Veteran should also be asked to identify the date and the facility that performed  the 1976 neck x-ray he reports that he received.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the record.  In addition, obtain updated VA treatment records since December 2014. If any requested records are unavailable, the Veteran should be notified of such. 

2.  After the above has been completed to the extent possible, schedule the Veteran for a thyroid to address claimed hypothyroidism and any relationship to medications taken for his service-connected migraine headaches. The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.  Following review of the claims file, the examiner should respond to the following:  

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypothyroidism was caused by medications     the Veteran took for his migraine headaches?  Please explain why or why not.

(b)  Is it at least as likely as not (50 percent      or greater probability) that the Veteran's hypothyroidism was permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by medications taken for the Veteran's service-connected migraine headaches?  Please explain why or why not.  

(c) If the examiner finds that the Veteran's hypothyroidism was permanently worsened beyond normal progression by medications taken for migraine headaches, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability of the hypothyroidism.

(d) If the examiner cannot provide the above opinions without resorting to speculation, he       or she should explain why an opinion cannot       be provided (e.g., lack of sufficient information or evidence, the limits of medical knowledge, etc.).

3.  Send the claims file to a VA physician to obtain addendum opinions on the claims for service connection for a cervical spine disability and carpal tunnel syndrome.  If a VA examination is deemed necessary to respond to the questions presented, one should be scheduled.  

Following review of the claim file, the examiner should respond to the following:  

(a) Is it at least as likely as not (50 percent or greater probability) that parachute jumps the Veteran completed in service caused his cervical spine disability?  Please explain why   or why not.  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability was permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by        the Veteran's service-connected migraine headaches, to include the Botox injections and/or the Veteran's self-administered neck manipulations to treat those migraine headaches?  Please explain why or why not.  

(c) If the examiner finds that the Veteran's cervical spine disability was permanently worsened beyond normal progression by one   of these factors, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability of the cervical spine disability.

(d)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral carpal tunnel syndrome is relaed to    his two-week annual trainings while in the Reserves from 2000-2006 (as opposed to non-Reserves activies during the remaining periods of the year)?  Please explain why or why not,    to include addressing the significance of the Veteran's work-related rupture of his right biceps and right shoulder injury in October 2001, with right distal biceps insertion surgery in 2001 and right ulnar nerve transposition in 2006 (as noted in the September 2007 VA general examination) and the December 2008 HealthSouth functional capacity evaluation, which noted the Veteran's history of work injury to the right arm in October 2001 and history of onset of carpal tunnel syndrome at that time. 

(e)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral carpal tunnel syndrome was permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the Veteran's service-connected migraine headaches, to include the Botox injections or other medication used to treat the migraine headaches.  Please explain why or why not.  

(f) If the examiner finds that the Veteran's bilateral carpal tunnel syndrome was permanently worsened beyond normal progression by one of these factors, the examiner should attempt to quantify the    degree of aggravation beyond the baseline     level of disability of the bilateral carpal tunnel syndrome.

(g) If the examiner cannot provide the above opinions without resorting to speculation, he    or she should explain why an opinion cannot      be provided (e.g., lack of sufficient information 
or evidence, the limits of medical knowledge, etc.).

5.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits      sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to   respond thereto.  The case should then be returned 
to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




